Ludeling, C. J.
The appeal bond having been given according to law, the clerk should have delivered the transcript to the appellant. He had no right to exact payment of the cost, or additional security from the appellant, as a condition precedent to the delivery of the transcript of appeal.
As it was owing to the fault of the clerk that the transcript of appeal was not filed, in due time, in the Supreme Court, it is ordered that the return day be extended to the second of January, 1871; that the mandamus be made peremptory, and that the defendant pay costs of this proceeding.